Name: Commission Regulation (EC) No 2058/94 of 16 August 1994 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /6 Official Journal of the European Communities 17. 8 . 94 COMMISSION REGULATION (EC) No 2058/94 of 16 August 1994 fixing the aid for cotton the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1 554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EC) No 1935/94 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EC) No 1935/94 to HAS ADOPTED THIS REGULATION : Article 1 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 50,484 per 100 kilograms. 2. However, the amount of the aid shall be confirmed or replaced with effect from 17 August 1994 to take account of the consequences of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 17 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49. (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 154, 25. 6. 1993, p. 23. (4 OJ No L 198, 30 . 7. 1994, p . 31 .